Case 5:19-cv-00228-C Document 36 Filed 11/10/20 Page 1of4 cf agelD 198
LENK US, DISTRI

: NORTHERW oisT oF Ty
LS La sttee EE Caer Part The llarth cart Liles tf Bee Wows

ae Lubbock Divisier __——WbKOY 19. AH zg —

ALA Lb SA C1 Fehien Sule

£

E

&
or . gE Wt! S'\LE-OWV~ZLZE BO
: LOT el E

 

 

 

 

AE Le feels 28, 72 be LEE. Meg SU LET B-
Sie Mew Lecce dete De pt beet I He fate betf-

xe 7, wet wt te Lett, ZO Le SHA ME AILS Jbl, Zig fe aa
LOE Le ft bee pad bcd get. Zetusleewe Eo elie gterice ge be Page pe
CUCL Ee Le gee ait 2 wg ble! Fhe eit tet nt! Lb

 

 

LOEML ELA detec Sa Viet ade eh At boc stip it tees al ble bey
ad LZ. PLE En EEDA EE LP Ct okt OLDE

 

YO MEET

 

ALE. Lottie ee gle Ka Bar bbe EO Meet Het nally —
LOB ALE B tbe ge toed one LEE oder, 2 pos LE ft ttET
we fibre AE A be hut MBEg Fitrts, gat oe lf £77 ZO
S Loe Aw. ee AME tet dabble Ata. LLL etbcr: helL ng LEE ECS
Ye tlbecac tole isd pus thbimidece fleet pig petted bette

tt fede L820, Tha gatatitt fate, pec ALA Dll Ae LL4) he

 

 

 

AE AOL att sel, wipe KZ bias thegerase tO. ig) el Ee
LA. Le, Zhe $e LE bpp Ti uly LP PLL aye Mette ke JSF
PALE ALE. Gl CLE MEA gy lO fe Be ee Ber A266

 

 

 
Case 5:19-cv-00228-C Document 36 Filed 11/10/20 Page 2of4 PagelD 199

LL A BLE AE aes wes Stes, JHE Fite é gl52 pea tpt APE fe
AMEE. el. Ae he CE OZ. ME. LA en aa oO Mth Co

 

LIES at a Z aaa OZ CLE. LE Lhe
LA Ltee Aten, tel get eve pe vi CFE, tte Lo Ail eel bbc

SELLE baa Bert étepe pit Aitei coe. OE. A. Sloe AO CML...

 

 

 

Ser MILLIS a AB be Pe bone C80 tt tO BH a KO
C4 So tani AC, Sle. 482 LOL ade  eetecrced Kiwid tate. a

ak Me five LE OL gli Avoid! Atl? LE! LOE ser Te ee
LEE. Finris foes. alunvecd” we Cal ep ttt © Set lii ite 3 207.
cs

Sekt l BOLLE BO. a Spelt 2-2 fle St: MO LOME EE. Ae OL aE

 

   

 

   

 

a
LO veel L0 LOE Eft ow —a Sibi digs. bade, CMC cmorth

wl bhialen EZ fects falourress te Ve uth for pe Fb vos pee
ia fone HE LGB L BRT gre OO, aviditee Misia putafhe we tbl
AD Late tetetee dupe ble fbe pre pot? fhe, TEEPE Lo Sate thls fvli 4.
wt ne flee a a ee bax La Better ge
Ate this pitblat wrede te O02 fora ei ABS prepared Lette En
LE indictds fa bie pe WK weet LYS: Bek “Weg Ay
Lig. CAE AE wee Glia Si ches S77 a eres”
OLE APL Moa oie OLA 2 Ld Z cat Pec fee [| Pele aE, LP Lb EE
OLE 6 SELF Aye foe: AEG, LOCC. Lo we Sig: feed Qhl SCUPLES Et, BE.
Zz Lewdtll net SEES, APP Lot beet pF belts fe. Aare
OE ke adele ged EZ bles. PLETE wm ALE (EE EE oo Ae

. Ce oe hee us Yi hee ben wh gt.

 

 

 

 

 

 

 

  
Case 5:19-cv-00228-C Document 36 Filed 11/10/20 Page 3o0f4 PagelD 200

“PES. ave Batterie fbi ata PvE ee Cee
LOE PEELE tie? OEE a A 2 Barve Zo -be fe be ttih fe We ALES.
aa vibe Farce Setltoues flosca (L276 fot bby ae Sit vices,
ee ne 18 flat Led
MO LL OCE. Kap La Spel Fa SE Les, LtE LB, Cee

Ah fea hon LP LASTED PL A Sa ie at E. OEE a Ke BUY al
ECE ox ALS. AME LOE BLAZE ELD! EMP EE Lets LAE AEE Oo
a ELE AS. AIA. CL LS PL A Kast Maperctl genet co

OE EP Co tgtin elt A a a a

   
 

 

 

 

 

 

 

   
 

 

 

be oa LLL oo MOL Le, LOOP AE. 2 LLL EL 2 ie fy C28 Cea

LL AEALIE, ei we AEE AREEE Lge af? LAGE, De ene ME

 

     
 
 

 

 

 

Lfe Cewtdt A MOE LOE Le ett 5 Lhe a “S. PP 147 re
eens 6 we ge flhe bud 40: ee BLE ee ae ae
Z fe LL. ce eZ pete, « epetet clad vei —-
LEE SY LP EEE Aue LEIS lon ae. ee P CCL” GOI EE EL,

we tlle.

 

 

 

 

 

 

 

 

ZLEBE.

 

 
 

fie 2S AOte SFI PES ELE

eth bf: Ser Weel ent

 

(058 LE one Lb 25 e| meif Lam f ©
rises Me, TR FG 0 bb Fe :

Case 5:19-cv-00228-C Document 36 Filed 11/10/20 Page4of4 PagelD oS

Lhd: Disttitt Couké rephein Oisthith ef Fea SE
pee 1 [G05 Fores FIV, fldew fog
) LuUbhethy JE OF GtL-

 

 

ti Te Wet an 4
Cie aS. DS STK: oC. OF TE cis

 

 

 

FORGE RAE? COS fistaipai ijiadfdiss ills jijs dbs fpedpipestEgbafhe fh foce pe)
